Buchanan, J.
On the 6th day of October, 1848, ten free men of color organized themselves into a private corporation having a religious object, under the Act of 30th April, 1847, (Session Acts, p. 151,) entitled “ An Act providing for the organization of certain corporations in this State.”
The instrument of incorporation contains four articles.
By the first, a corporate name (The African Methodist Episcopal Church) was taken, and the power of acquiring and holding real and personal property, under such corporate name, was assumed.
By the second article it was declared, that the purposes and objects of the incorporation were, to establish a place of religious worship, and to administer the affairs of a religious body, according to existing laws.
*442By the third article, the corporators assumed the power of establishing- by-laws and regulations conformably to law and the ordinances of police, and of admitting new members, with perpetual succession.
By the fourth article, it was declared, that all matters purtaining to said corporation, such as the erection of a suitable building for a place of religious worship, the organization of a religious congregation, the election of a preacher, the collection and disbursement of revenues, &c., shall be determined by a majority of the corporators.
This instrument was approved by the District Attorney and by the Governor, and enrolled in the office of the Secretary of State, as required by the Act of 30th April, 1847.
The present suit is instituted, by petition, in the above mentioned corporate name, on the 20th May, 1858. Petitioners allege, that they have purchased, under their instrument of incorporation aforesaid, three churches in the city of New Orleans, which are particularly described. They aver, that since the 7th April, 1858, the city of New Orleans has usurped petitioners’ franchise, and taken illegal possession and unauthorized control of the whole of their property, by the passage and promulgation of a city ordinance which prohibits the members of the African Methodist Episcopal Ohurch from assembling for worship, or any other purpose, in the churches aforesaid, under heavy penalties. That the passage and promulgation of said city ordinance have been the means of driving off each and every member of the large congregations which attended the respective churches aforesaid ; and of preventing the members of the African Methodist Episcopal Church from attending divine worship. Petitioners aver that the ordinance in question is null and void, as violative of the vested constitutional rights of petitioners, and specially as contrary to Article 105 of the State Constitution. The petition goes on to arraign, for unconstitutionality, a certain Act of the Legislature of Louisiana, approved March 20th, 1850, (Session Acts, p. 179,) in case said Act be pleaded by defendant in defence to this action. The Articles of the Constitution which, it is charged, this Act of the Legislature violates, are Articles 109 and 119 of the Constitution of 1845, (in force when the Act was passed,) which are identical with Articles 105 and 116 of the present Constitution of the State.
The petition concludes by a prayer that the city of New Orleans be cited; and that it be decreed that the city ordinance of the 7th April, 1858, and the Act of the Legislature of March 20th, 1850, are illegal, unconstitutional, null and void; and that the city be condemned to pay petitioners rent for their three churches, for each and every month that the city retains possession, and refuses to allow petitioners to enjoy the free use and occupation of the same.
The answer of the city is a general denial.
Plaintiffs had judgment, and the city appeals.
The ordinance of which the plaintiffs complain does not seem to us to be liable to the charge of unconstitutionality.
It commences by a preamble, stating that assemblages of colored persons, free and slave, have increased of late, in violation of law, and that it is an evil which requires correction.
The ordinance proceeds to declare that no such assemblage, for purposes of worship, shall be suffered by the police, unless such congregation be under the supervision and control of some recognized white congregation or church; also, that no colored person shall be allowed to address any assembly or deliver any *443public discourse, without previous written permission from the Mayor; that any person contravening the ordinance shall be arrested and brought before the Recorder.
In this ordinance, there is no mention made of the plaintiffs, or of any person, society, or corporation. It is general in its terms, and does not seem to overstep the legitimate bounds of the police administration vested in this municipal corporation.
The Act of the Legislature of March 20th, 1850, is entitled “An Act to amend the fourth section of an Act providing for the organization of certain corporations in this State, approved April 30th, 1847.” It provides that “ in no case shall the provisions of this Act be construed to apply to free persons of color in this State, incorporated for religious purposes or secret associations, arid any corporations that may have been organized by such persons under this Act for religious purposes, or secret associations, are hereby annulled and revoked.”
This Act is viewed by us as a legislative interpretation of the word “ persons ” in the Act of 1847. Had the question been submitted to this court, in the absence of this Act of 1850, whether the Legislature intended to sanction, by the Act of 1847, the formation of corporations composed entirely of colored persons, a majority of this court is of the opinion, that we would have been bound to rule the negative. The African race are strangers to our Constitution, and are the subjects of special and exceptional legislation.
The legislative interpretation of 1850, comes in aid of our own 'views of construction of the Act of 1847.
We are not to be understood as denying the members of this pretended corporation, considered as individuals, the right of property in what they may have acquired in a social name : a right as fully acknowledged by our laws, in the case of colored persons, as of white persons. C. C. 437.
It is, therefore, adjudged and decreed, that the judgment of the District Court be reversed, and that there be judgment for defendant, with costs in both courts.